Citation Nr: 1824281	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-34 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sleep apnea. 


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1984 to November 1991. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran asserts he has sleep apnea incurred during active service.  

The claims file includes VA treatment records from November 1999 to October 2002, and August 2007 to November 2017.  The first evidence of a diagnosis of sleep apnea is in an August 2007 VA progress note which indicated the Veteran has insomnia despite Continuous Positive Airway Pressure (CPAP) use for sleep apnea.  This clearly indicates the Veteran was first diagnosed with sleep apnea prior to August 2007.  As, the Veteran has indicated that all of his treatment has been through the VA medical system, the Board finds a remand is necessary to obtain the outstanding relevant VA treatment records. 

Additionally, the Veteran's wife submitted a statement dated in October 2014 indicating that she witnessed the Veteran snoring and have complications breathing since 1986.  As this is a period during which the Veteran was in active service, the statement support symptoms during service.  The Board notes the Veteran has not been provided a VA examination for his claim.  The Board finds a VA examination is necessary to determine the nature and etiology of the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from November 2002 to August 2007 and from November 2017 to the present relevant to the Veteran's sleep apnea claim.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The examiner should review the claims folder and note such review in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset or is otherwise related to the Veteran's military service.

The examiner should consider all evidence, including lay statements.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veterans claim for service connection for an eye disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




